46 F.3d 1122
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel BROWN, Plaintiff--Appellant,v.GIANT FOODS INC., Defendant--Appellee.
No. 94-2246.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1994.Decided Jan. 27, 1995.

Nathaniel Brown, Appellant Pro Se.  Deborah Annis Farson, JORDAN, COYNE & SAVITS, Fairfax, Virginia, for Appellee.
Before HALL, WILKINS, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order entering summary judgment for Defendant and denying Appellant's motions for sanctions, to suppress, and for summary judgment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brown v. Giant Food, Inc., No. CA-94-418 (E.D. Va.  May 20 & Sept. 8, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the mate rials before the Court and argument would not aid the decisional process.

AFFIRMED